Citation Nr: 0526965	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.

2.  Epidermoid cysts were manifest during service.


CONCLUSION OF LAW

Epidermoid cysts were incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Factual Background

Service medical records show that the veteran was seen and 
treated for bumps on his back which were diagnosed as insect 
bites.  A separation physical notes the veteran's skin as 
normal.  

VA outpatient medical records dated in April 2002 notes that 
the veteran suffered from chloracne due to Agent Orange 
exposure.  No clinical data was provided regarding the 
chloracne.

A VA examination report dated in August 2002 from Dr. G., 
notes a diagnosis of chloracne due to Agent Orange exposure.  
The report notes that the veteran had been suffering from 
chronic dermatitis since serving in Vietnam.  It described 
lesions which became pustular, often remaining chronically 
pustular for long periods of time.  Lesions were mainly on 
the back, chest and arms.

In a letter dated in April 2004, the veteran's wife stated 
that she had been taking care of the veteran's acne-like 
bumps for almost thirty years.  She further noted that the 
bumps would release a cheesy, foul-smelling substance.

A VA examination report dated in May 2004 by a dermatologist 
notes a diagnosis of epidermoid cysts.  The examiner noted 
that the lesions were not inflamed and that there were no 
facial lesions.  Therefore, the examiner opined, a diagnosis 
of chloracne was unlikely.  The examiner further noted that 
the foul-smelling cheesy material contained within the cysts 
is typical of epidermoid cysts and does not in any way 
indicate a sign of chloracne.  Finally, the examiner noted 
that "[a]lthough not cholracne per se, it is possible that 
these epidermoid cysts may have been precipitated by exposure 
to chemicals in Vietnam.  To greatly strengthen such a 
possible association, expression of cyst material could be 
potentially examined for its chemical content."

At a Travel Board hearing held in June 2005, the veteran 
testified that while in Vietnam, he was sprayed with 
chemicals sprayed from a helicopter as a result of which he 
developed three bumps on his back that were diagnosed as 
insect bites by a corpsman.  He further stated that the bumps 
had been persistent since that time on a continuous basis.  
During the hearing the veteran's wife also testified that she 
had been taking care of the bumps on the veteran's back for 
almost 31 years since they were married.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially the Board notes that it is clear that the veteran 
served in Vietnam, and is presumed to have been exposed to 
Agent Orange.  

In order for service connection to be established, the 
veteran must have a current diagnosis of the claimed disease 
or injury related to service.  Here, the veteran has alleged 
that his current skin condition started while in service and 
is due to Agent Orange exposure.  Service medical records 
show that the veteran was treated for what was referred to as 
insect bites on his back while he was still in service.  At a 
Travel Board hearing the veteran testified that these bumps 
have persisted since service and in fact have worsened.  The 
veteran's wife also testified how she has been taking care of 
the bumps on the veteran's back since they married which was 
only 3 years after he left service.  The veteran is competent 
to report that he has had persistent bumps on his back since 
service and to report symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The testimony was found to be 
credible.  The Board finds his lay assertions of continuity 
credible and competent; thus establishing continuity of 
symptomatology.

The Board notes that a VA dermatologist determined that the 
veteran suffers from epidermoid cysts which could have been 
precipitated by exposure to Agent Orange.  The Board notes 
that epidermoid cysts are not one of the presumptive skin 
disorders due to Agent Orange exposure.  However, the 
competent evidence of record shows that the veteran had bumps 
on his back while in service and has continued to have these 
bumps since service.  Therefore, the Board finds that the 
veteran has a current skin condition which is due to 
inservice disease or injury.

The Board notes that the veteran has claimed that he suffers 
from chloracne.  Furthermore, A VA examination of record 
supports the veteran's assertions.  However, the Board finds 
that the VA dermatologist's opinion that the veteran does not 
suffer from chloracne but instead suffers from epidermoid 
cysts to be more reliable.  The specialist provided a 
reasoning as to why he was ruling out chloracne and explained 
how his diagnosis was supported by the clinical findings.  On 
the other hand the diagnosis of chloracne was not done by a 
specialist and, although it was rendered after a physical 
examination, it did not provide a reasoning for the 
diagnosis.  Therefore, the Board finds the diagnosis of 
epidermoid cysts to be more reliable.  

In essence, the veteran has a disability, a skin disorder, 
characterized as epidermoid cysts, which was incurred in 
service and has continued to persist since service.


ORDER

Entitlement to service connection for epidermoid cysts 
(claimed as chloracne) is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


